 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   MYCHAL REED,                                    Case No. 1:18-cv-00297-AWI-EPG (PC)
 9                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
10         v.
                                                     (ECF NOS. 53 & 60)
11   D. MADSEN,
12                Defendant.
13

14          Mychal Reed (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
16   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          This case was closed on April 2, 2019 (ECF No. 52), based on a stipulation for
18   voluntary dismissal with prejudice, which was filed on April 2, 2019 (ECF No. 51).
19          On April 15, 2019, Plaintiff filed a motion to withdraw from his settlement agreement
20   with Defendant. (ECF No. 53). On May 31, 2019, Magistrate Judge Erica P. Grosjean entered
21   findings and recommendations, recommending “that Plaintiff’s Motion to Withdraw from the
22   Settlement Agreement (ECF No. 53) be DENIED.” (ECF No. 60, p. 5).
23          Plaintiff was provided an opportunity to file objections to the findings and
24   recommendations. On June 14, 2019, Plaintiff filed his objections. (ECF No. 62).
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. The “retaliation” complained of occurred
27   after the settlement was signed. The Court agrees that the conduct had no effect on the decision
28   to sign the settlement. Further, Plaintiff has not shown that the incorrect SSN was material to

                                                    1
 1   the terms of the settlement.1 Thus, having carefully reviewed the entire file, the Court finds the
 2   findings and recommendations to be supported by the record and proper analysis.
 3           Accordingly, the COURT HEREBY ORDERS that:
 4           1. The findings and recommendations issued by the magistrate judge on May 31, 2019,
 5               are ADOPTED IN FULL;
 6           2. Plaintiff’s motion to withdraw from his settlement agreement with Defendant (ECF
 7               No. 53) is DENIED; and
 8           3. This case remains CLOSED.
 9
     IT IS SO ORDERED.
10

11   Dated: July 11, 2019
                                                          SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                     1
                          Nor does Plaintiff adequately address Defendant’s contention that a form can be used to correct
28   the erroneous SSN.

                                                               2
